UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q/A (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto. Commission file number 000-30601 WHY USA FINANCIAL GROUP, INC. (Exact name of registrant as specified in its charter) Nevada 87-0390603 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2801 S. Wayzata Boulevard, Suite 100, Minneapolis, MN (Address of principal executive offices) 55405 (Zip Code) (612) 767-5037 (Registrants telephone number, including area code) N/A (Former name, former address, and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yeso No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x Shares outstanding of the Registrant’s common stock: Class Shares Outstanding at November 5, 2008 Common Stock, $.001 par value 108,268,022 Explanatory Note This Amendment on Form10-Q/A (the “Amendment”) amends the quarterly report of WHY USA Financial Group, Inc. (the “Company”) on Form10-Q for the quarter ended September30, 2008 as filed with the Securities and Exchange Commission on November14, 2008 (the “Original Filing”). This Amendment corrects a typographical error in not including Footnote 10 to the Notes to the Condensed Consolidated Financial Statements as filed on November 14, 2008. As required by Rule12b-15 under the Exchange Act, new certifications by our principal executive officer and principal financial officer are filed as exhibits to this Amendment. All other disclosures and exhibits as filed in the Original Filing are hereby incorporated by reference as to such. Accordingly, this Amendment should be read in conjunction with our other filings made with the Securities and Exchange Commission. There are no other changes to the Original Filing, other than those outlined in this document. This Amendment does not reflect events occurring after the filing of the Original Filing, nor does it modify or update the disclosures therein in any way other than as required to reflect the amendment set forth below. 2 PART I.Financial Information ITEM1. Financial Statements WHY USA FINANCIAL GROUP, INC. AND SUBSIDIARIES NOTES TO
